DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-6 drawn to amorphous porous sugar containing composition.
Group II, claim(s) 7-9, drawn to method of using amorphous porous sugar containing composition, and 
Group III claims 10-12, drawn to a method of using a sweetener combination.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of amorphous porous particles comprising sugar, a bulking agent and a surfactant, wherein said-the amorphous porous particles have a closed porosity of between 20 to 60% and further characterized in that said the amorphous particles have a sphericity of at least between 0.8 and 1 this technical feature is not a special technical feature as it does not make a contribution over the prior art. Sweetener combination with sugar alcohol mixed with stevia extract/ and or monk fruit extract was known in view of the references provided in the Written Opinion of the International Searching Authority. Search authority documents such as JP2006055167A also Published as US 20060040023A1 to Zeller et al
teaches powdered foaming composition (refer to Claim 1, paragraphs [0018] and [0020]). In Example 2 of Reference 1, it is disclosed that nitrogen (corresponding to the “gas” of Claim 11 of the present application) is injected into an aqueous solution containing 33DE glucose syrup (corresponding to the “sugar” of the present application), polysorbate 20 (corresponding to the “surfactant” of the present application), and propylene glycol alginate (corresponding to the “bulking agent” of the present application), and spray-dried to obtain amorphous particles (corresponding to the “amorphous porous particles” of the present application) having a plurality of internal voids and having an internal void volume of 56%. Here, since it is disclosed that the “internal voids” disclosed in Reference 1 are in a closed stated which is closed to ambient air (refer to paragraph [0009]), the amorphous particles obtained in Example 2 of Reference 1 satisfies the closed porosity described in Claim 1 of the present application. In this case, the invention claimed in Claim 1 of the present application and the invention disclosed in search authority exemplary ref to Zeller are seemingly different from each other in that the former specifies that the sphericity is at least 0.8 to 1 as an invention specifying matter, whereas the latter does not describe such matter. However, since the spray-dried powders obtained by the spray method disclosed in Example of Reference 1 are generally spherical, the amorphous particles obtained in Reference 1 highly possibly satisfy the sphericity described in Claim 1 of the present application. Even if the amorphous particles have different sphericity, those skilled in the art could have easily determining the range of sphericity' described in Claim 1 of the present application.


Thus, the common technical feature of amorphous porous particles comprising sugar, a bulking agent and a surfactant, wherein said-the amorphous porous particles have a closed porosity of between 20 to 60% and further characterized in that said the amorphous particles have a sphericity of at least between 0.8 and 1 was known and is not novel and it does not make a contribution over the prior art. 

Restriction is required under 35 U.S.C. 121 and 372.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
A telephone call was made to Mr. Robert M. Barrett (Registration No. 30142) on 5/25/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

		The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

		The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
		In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
		Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/Primary Examiner, Art Unit 1792